Birdsong, Presiding Judge.
This litigation arises from the termination of the hospital privileges of Robert M. Patton, M.D., at Saint Francis Hospital, Inc. In his lawsuit, Dr. Patton sought injunctive relief and monetary damages from the Hospital, and alleged 22 violations by the Hospital of its medical staff by-laws. Dr. Patton moved for summary judgment on two of his claims: (1) the Hospital violated its by-laws by conducting a hearing before an ad hoc committee rather than before the Medical Staff Executive Committee, and (2) the Hospital violated its by-laws by adopting a resolution revoking his medical staff privileges.
*545Decided September 17, 1997.
Allen & Peters, Paul E. Weathington, Gary R. McCain, Jonathan M. Petty, Love & Willingham, Robert P. Monyak, for appellants.
Chilivis, Cochran, Larkins & Bever, Anthony L. Cochran, John K. Larkins, Jr., James D. Durham, for appellee.
In Case No. A97A1195, Saint Francis Hospital and Dr. Fred M. Burdette appeal the grant of summary judgment to Dr. Robert M. Patton on Dr. Patton’s claim that the Hospital violated its by-laws when the Medical Staff Executive Committee adopted the resolution revoking his privileges. In Case No. A97A1196, Dr. Patton appeals the denial of his motion for summary judgment on his claim that the Hospital violated its by-laws by revoking his medical privileges. Held:
1. Our first consideration is whether we have jurisdiction to consider these appeals. Atlantic-Canadian Corp. v. Hammer, Siler &c. Assoc., 167 Ga. App. 257 (306 SE2d 22). We conclude that we do not. In Robinson v. Franwylie, Inc., 145 Ga. App. 507, 509 (1) (244 SE2d 73), we recognized that OCGA § 9-11-56 (d) “ ‘does not authorize the initiation of motions the sole object of which is to adjudicate issues of fact which are not dispositive of any claim or part thereof.’ ” In this case Dr. Patton’s motion sought only a determination that the defendants had breached the Hospital’s by-laws and not a ruling that he was entitled to recover on his claim. Dr. Patton’s brief acknowledges this fact. Accordingly, the grant of this motion was not a grant of summary judgment subject to direct appeal under OCGA § 9-11-56 (h) (Planet Ins. Co. v. Ferrell, 228 Ga. App. 264 (491 SE2d 471)). And, this appeal must be dismissed. Richardson v. Gen. Motors Corp., 221 Ga. App. 583 (472 SE2d 143); Church v. Bell, 213 Ga. App. 44 (443 SE2d 677).
2. Because we have no jurisdiction to consider the main appeal, Dr. Patton’s cross-appeal must be dismissed as well. Moreover, we note that this motion also was not a proper motion for summary judgment.

Appeals dismissed.


Ruffin and Eldridge, JJ, concur.